Citation Nr: 0639823	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for pulmonary disability, 
to include sarcoidosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972, including a tour of duty in Vietnam.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claim for service connection for 
sarcoidosis.  The veteran filed his notice of disagreement in 
April 2004, the RO issued a statement of the case in January 
2005, and the veteran perfected his appeal in March 2005.  
The case was certified to the Board in June 2005.

The veteran requested a Board hearing at the RO, but 
subsequently withdrew his request for a formal hearing and 
simply requested an informal hearing instead.


FINDING OF FACT

The veteran does not have a current diagnosis of pulmonary 
disability, including sarcoidosis.


CONCLUSION OF LAW

The veteran does not have pulmonary disability, including 
sarcoidosis, that is the result of disease or injury incurred 
in or aggravated by military service, nor may pulmonary 
disability, including sarcoidosis, be presumed, on any basis, 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in a letter, dated in January 2004.  That 
correspondence specifically advised him of the information 
and evidence necessary to substantiate his claim; informed 
him of his and VA's respective responsibilities in obtaining 
evidence in support of his claim; and suggested that he 
submit any pertinent evidence in his possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection is not warranted in 
this case, the Board finds that any failure to provide the 
veteran with additional notice regarding the disability 
rating or effective date elements of the claim on appeal has 
not resulted in any prejudice.

For the above reasons, the Board finds that the January 2004 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).    

The file does not show that the veteran has had any post-
service treatment for pulmonary disability or sarcoidosis.  
He never provided any authorization for VA to obtain any 
private medical records, or identified any VA facility where 
he may have been treated.  The Board is unaware of any other 
sources for private medical records in this case, and finds 
that VA's duty to assist the veteran in obtaining VA and 
private medical records has been fulfilled  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

The record reflects that the veteran has not been afforded a 
VA examination in connection with his claim.  As will be 
discussed below, however, there is no evidence clearly 
showing treatment for pulmonary disability or sarcoidosis, 
and no competent evidence suggesting the presence of this 
disorders at any point in the more than 3 decades following 
his discharge from active duty.  In the absence of competent 
evidence of a current disorder, or at least persistent or 
recurrent symptoms of such, VA is not required to afford the 
veteran a VA examination.  See 38 C.F.R. § 3.159(c)(4)(A) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 

Overall, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 
38 C.F.R. § 3.159.

Factual Background

There are service medical records on file dating from October 
1969 to December 1971.  These records are silent for any 
complaints, findings or diagnoses of pulmonary disability or 
sarcoidosis.  They also show that the veteran served in 
Vietnam.

There are no medical records on file pertaining to any 
treatment received post-service by the veteran.  The veteran 
maintains that he suffers from pulmonary disability, 
including sarcoidosis, due to exposure to Agent Orange while 
serving in Vietnam.  

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  
Service incurrence of sarcoidosis may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2006) are also satisfied:  Chloracne or other acne form 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2006).

On December 27, 2001, 38 U.S.C.A. § 1116 was amended to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  See 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  The veteran is 
consequently presumed to have been exposed to herbicides 
during his service in Vietnam.

Although the veteran served in Vietnam during service and his 
exposure to Agent Orange and other herbicides is presumed, 
sarcoidosis is not a disease that is subject to presumptive 
service connection on an herbicide basis.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  Nor has the veteran otherwise 
identified a pulmonary disorder subject to presumptive 
service connection.  Entitlement to service connection for 
pulmonary disability, to include sarcoidosis, on an 
herbicides basis is therefore denied.  

The veteran is not precluded, however, from proving that his 
claimed sarcoidosis resulted from exposure to herbicides in 
service under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).
Service medical records are negative for the presence of 
sarcoidosis or for any disorder involving the veteran's lungs 
and there is no post-service medical evidence of any kind.  
Although the veteran himself contends that he has a pulmonary 
disability and sarcoidosis that is etiologically related to 
service, the record contains no probative medical evidence 
supportive of his contention, and there is no indication that 
he is qualified through education, training or experience to 
offer medical opinions; his statements as to medical 
diagnosis therefore do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since there is no competent evidence on file that 
shows the veteran currently as having a pulmonary disability 
or sarcoidosis, the Board finds that the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for pulmonary disability, 
to include sarcoidosis, is denied.




____________________________________________

MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


